PER CURIAM.
Appended to this order is a complete compilation of the Florida Traffic Court Rules for practice and procedure adopted pursuant to the power vested in this Court by Article V of the Florida Constitution, F.S. A. This compilation of the Florida Traffic Court Rules shall govern all proceedings within the scope of these rules after midnight, April 30, 1971. This compilation shall supersede all conflicting rules and statutes. All statutes not superseded hereby or in conflict herewith shall remain in effect as rules promulgated by the Supreme Court.
These rules shall be known and cited as the Florida Traffic Court Rules and may be abbreviated as “Tr.CR.”
Adopted and approved by the Court en banc on March 10, 1971.
It is so ordered.
ROBERTS, C. J., and CARLTON, ADKINS, BOYD, McCAIN, DEKLE and DREW (retired), JJ., concur.
FLORIDA RULES OF PRACTICE AND PROCEDURE FOR TRAFFIC COURTS
6.01 WHEN APPLICABLE
These rules govern practice and procedure in any traffic case wherein a penalty may be imposed, whether prosecuted in the name of the state or any subdivision of it, and specifically apply to practice and procedure in Municipal Courts. Mayor’s Courts, Magistrate Courts, County Courts, County Judge’s Courts, Justice of the Peace Courts and Metropolitan Courts and any other courts having jurisdiction of traffic cases. The provisions of these rules apply in Juvenile Courts to all cases concerning juvenile traffic offenders.
6.02 PURPOSE AND CONSTRUCTION
These rules shall be construed to secure simplicity and uniformity in procedure, fairness in administration and the elimination of unnecessary expense and delay.
6.03 LOCAL RULES
Local rules of any court to which these rules apply shall be supplementary to and consistent with these rules. Each court shall publish its local rules in the jurisdiction of the court and shall keep copies for inspection. A copy of all local rules shall be furnished to the Clerk of the Florida Supreme Court upon publication and become effective upon approval by the Florida Supreme Court.
6.04 DEFINITIONS
The following terms shall have the meaning respectively ascribed to them in this section:
“Court” means any court to which these rules apply and the judge, magistrate, may- or or other presiding officer.
“Judge” means any judicial officer authorized by law to preside over a court to which these rules apply and any mayor in *282the performance of his authorized duties as judge in the court.
“Law” includes the constitutions of the United States, State of Florida, statutes, ordinances, judicial decisions and these rules.
“Oath” includes affirmations.
“Clerk” means clerk of the initiating court or trial court.
“Open Court” shall mean in a courtroom as provided or judge’s chambers of suitable judicial decorum.
“Prosecutor” means any attorney who represents a state, county, city, town or village in the prosecution of a defendant for the violation of a statute or ordinance.
“Offense” means any violation of a statute or ordinance within the jurisdiction of a court to which these rules apply.
“Traffic Cases” means all prosecutions for violations of the laws and ordinances concerning the operation and use of vehicles, including conduct of pedestrians in relation to them.
“Review Committee” means the committee appointed by the Supreme Court to study and consider the application and administration of these rules for Traffic Courts in Florida and which shall make recommendations to the Supreme Court for changes in said rules.
6.05 CANONS OF JUDICIAL ETHICS
The Canons of Judicial Ethics adopted by the Supreme Court of Florida shall apply to the judge of each court subject to these rules, whether or not the judge has been admitted to the bar. It shall be the obligation of the judge to conduct his court and his professional and personal relationships in accordance with the same standards required of judges of courts of record.
6.06 ARRAIGNMENT
Arraignment shall be conducted only in open court and, where practicable, every defendant summoned for a particular session shall be arraigned before contested matters are taken up. Immediate trial following or contemporaneously with arraignment is permissible upon proper notice to the defendant.
6.07 COMPLAINT — SUMMONS — FORM — USE
All prosecutions for traffic violations by law enforcement officers shall be by uniform traffic complaint as provided . for in Florida Statutes 317.112, or by affidavit information or indictment as provided for in the Florida Criminal Rules of Procedure.
6.08 CONTEMPT, CRIMINAL — SUMMARY PUNISHMENT — ORDER — OTHER CONTEMPT PROCEEDINGS — NOTICE — BAIL — DISQUALIFICATION OF JUDGE — ORDER
(a) A criminal contempt may be punished summarily if the judge certifies that it was committed in the actual presence of the court, and in all instances of failure to obey a properly served subpoena or lawful order of the court. The order of contempt shall recite the facts and shall be signed by the judge and filed.
(b) A criminal contempt, except as provided in section (a) of this rule, shall be prosecuted on notice. The notice shall state the time and place of hearing, allowing a reasonable time for the preparation of the defense, and shall state the essential facts constituting the criminal contempt charged and describe it as such. The notice shall be given orally by the judge in open court in the presence of the defendant or, on application of the prosecutor, by an order to show cause or an order of arrest. The defendant is entitled to admission to bail. If the contempt charged involves disrespect to or criticism of a judge, that judge is disqualified from presiding at the trial except with the defendant’s consent. Upon a finding of guilt,.the court shall enter an order reciting the essential facts constituí-*283ing the criminal contempt and fixing the punishment.
6.09 PROCEDURE ON FAILURE TO APPEAR _ WARRANT _ NO-'pjrg
(a) The court may direct the issuance of a warrant for the arrest of any resident of this state, or any nonresident upon whom process may be served in this state, who fails to appear and answer a traffic complaint' or' summons 'lawfully served upon him and against whom a complaint or information has been filed. The warrant shall be directed to all law enforcement officers, state, county or municipal, in the state and may be executed in any county in this state.
(b) If a warrant is not issued or is not served within 30 days after issuance the court may place the case in an inactive file or file of cases disposed of and shall report this fact to the driver license issuing authority of the Department of Highway Safety and Motor Vehicles in the case of bond forfeiture. For all other purposes, including disposition reports, the cases shall be reported as disposed of, subject to being reopened if thereafter the defendant appears or is apprehended.
(c) If a defendant is not a resident of this state and fails to appear or answer a traffic complaint, the Clerk of the court or the court shall mail notice to the defendant at the address stated in the complaint and to the license issuing agency in the defendant’s home state. The mailing of notice in parking cases shall be discretionary with the court. If the defendant fails to appear or answer within 30 days after the mailing of notice, the court shall place the case in an inactive file or file of cases disposed of subject to being reopened if thereafter the defendant appears or answers or a warrant is issued and served.
(d) The waiting period imposed herein shall not affect any proceedings for forfeiture of bail.
6.10 TRAFFIC CASES TRIED SEPARATELY • — ■ CALENDAR — ARRAIGNMENT TIMES
(a) Ins°far as practicable traffic cases shall be tried separately from other cases.
(b) When a court sits in divisions and one division sitting in daily session has been designated as a traffic court, traffic cases shall be tried in that division only.
(c) Where a court has designated a particular session as a traffic session, traffic cases shall be tried only in that session, except for good cause shown.
(d) The court may provide that a defendant desiring to enter a plea of “not guilty” may enter his appearance and the plea at the clerk’s office in writing, in person, or by his attorney, and have his case assigned for trial at a future date to be set by the court. The entry of the appearance and plea shall constitute a waiver of motions as fully as would a plea entered in person in open court.
6.11 BAIL BONDSMEN
Bail bondsmen shall not participate in any hearing before the court in the capacity of an attorney at law or seek to represent their bond clients in a legal capacity.
6.12 TRAFFIC VIOLATIONS BUREAU
(a) Under the conditions specified in subsection (b) a court may establish a traffic violations bureau. The function of the bureau shall be to accept appearances, waivers of trial, pleas of guilty or nolo contendere and payment of fines and costs, subject to the limitations prescribed. The bureau shall act under the direction and control of the court.
(b) The court may by order designate the traffic violations within the authority of the bureau. The order may be amended or rescinded from time to time. No order *284shall designate any of the following traffic offenses for processing:
(1) offenses indictable as felonies;
(2) offenses resulting in accident;
(3) operation of. or actual physical control of a motor vehicle while under the influence of intoxicating liquor or a narcotic or habit-producing drug; or permitting another person so to operate a motor vehicle owned by the defendant or in his custody or control while under such influence;
(4) reckless driving;
(5) leaving the scene of an accident ;
(6) driving while under suspension or revocation of driver’s license;
(7) driving without being licensed to drive;
(8) exceeding the speed limit by more than 15 miles per hour;
(9) three moving traffic offenses within a twelve-month period;
(10) failure to stop and remain standing upon meeting or overtaking a school bus stopped on the highway for the purpose of receiving or discharging a school child;
(11) fleeing police officer;
(12) incompetent driver (mentally, physically, or who has been declared incompetent by a court of competent jurisdiction) ;
(13) any violation otherwise eligible for processing by traffic violations bureau in connection with which the officer, by reason of unusual circumstances, marked the notice to appear as “personal appearance required.”
(c)The court shall prominently post in the place where fines are to be paid in the violations bureau a suitable schedule of the amount of fines to be imposed for offenses, designating each offense specifically in the schedule, provided that such fines are within the limits declared by statute or ordinance. Fines and costs shall be paid to, receipted by and accounted for by the violations bureau or proper authority in accordance with these rules.
(d) Within the time fixed by the court any person charged with a parking, weight, load, pedestrian, equipment violation or any other violation not set forth above in sub-paragraph (b) may mail the amount of the fine and costs indicated on the complaint or schedule for the violation to the violations bureau or may pay the fine and costs in person at the bureau. When the fine or fine and costs are not indicated on the complaint, it may be determined and paid at the bureau.
(e) All cases processed in the violations bureau shall be numbered, tabulated and reported for identification and statistical purposes. In any statistical reports required by law, the number of cases disposed of by the violations bureau shall be listed separately from those disposed of in open court.
6.13 PRACTICE AS IN CRIMINAL RULES
All proceedings for the trial of traffic cases when trial by jury is requested and authorized shall be governed by the Rules of Criminal Procedure so far as they may be applicable, if these rules do not provide otherwise.
6.14 PROCEDURE ON GUILTY OR NOLO CONTENDERE PLEA
(a) If the defendant pleads guilty or nolo contendere, the judge shall set the punishment and enter judgment accordingly and for this purpose may hear evidence on the nature of the case and after the hearing may refuse to accept the plea in his discretion.
(b) No plea of guilty or nolo contendere shall be received by the court other than by appearance of the defendant or his attorney in open court, or as herein provided in these rules, or disposition in accordance with Rule 6.12 at a regularly es*285tablished violations bureau. The acceptance by a court of a signed plea of guilty or waiver of trial, contrary to the provisions of these rules, is forbidden.
6.15 ISSUES OF FACT
All issues of fact shall be tried by the judge except when trial by jury is authorized by law and the defendant requests a trial by jury, and the judge shall advise the defendant that he has the right to trial by jury.
6.16 ORDER OF TRIAL
(a) Unless both parties waive opening statements, the prosecutor may make the opening statement outlining the evidence that will be offered by the prosecution, and the defendant may immediately thereafter make his opening statement or he may reserve his opening statement until after the conclusion of the prosecution’s case-in-chief.
(b) The prosecutor shall submit evidence in support of the charged offense.
(c) If the defendant reserved his opening statement until the close of the prosecution’s case-in-chief, he may then make the statement; if the statement has already been made, he may then offer evidence in support of his case or he may move for judgment of acquittal or both.
(d) The parties may thereafter offer testimony in rebuttal only if the parties offered evidence on their original cases.
(e) Unless both parties waive final argument the prosecutor shall make the opening argument and the defendant shall follow and the prosecutor may conclude the argument. If the defendant has offered no testimony, he shall have opening and closing arguments as provided by the Civil and Criminal Rules of Procedure. The length of all arguments shall be fixed by the court and announced before the arguments are commenced, provided equal time shall be allowed each party.
6.17 WITNESSES
The procedure prescribed by law in civil and criminal cases concerning the attendance and testimony of witnesses, the administration of oaths and affirmations and proceedings to enforce the remedies and protect the rights of the parties shall govern traffic cases so far as they are applicable unless provided otherwise by these rules or by law.
6.18 RIGHT OF DEFENDANTS TO CERTAIN INFORMATION
(a) The defendant shall have the right to obtain the following information by applying to the office of the prosecutor:
(1) Examination or copy of any exhibits relating to the case against him.
(2) Examination or copy of any statement made by the defendant relating to the case against him that was reduced to writing by the arresting or investigating officer.
(3) Examination or copy of all other tangible evidence relating to the case against the defendant.
(4) The names and addresses of all witnesses against the defendant.
(5) Information about the location of the violation alleged against the defendant if the information is not stated in detail in the complaint.
(b) If the defendant is charged with driving or being in actual physical control of a vehicle while under the influence of intoxicating liquor, alcoholic beverages, or narcotic drugs, the defendant shall also have the right to receive a copy of the chemical test unit report or blood alcohol test report in the case if these tests have been made.
(c) All motions concerning matters not enumerated in subsections (a) and (b) above shall be filed in timely manner with the clerk of the court with copies to the adverse party.
*2866.19 CONDUCT OF TRIAL
All trials shall be held in open court and shall be conducted in an orderly manner according to law and applicable rules. Questions pertaining to the conduct of the trial, not covered by law or these rules, shall be determined by the trial judge. Except in emergencies, all proceedings for the prosecution of traffic offenses shall be held in a room suitable for the purpose; such facilities shall be subject to inspection and approval of the Review Committee.
6.20 AMENDMENT OF RECORD
Amendments to pleadings may be made at any time before trial, subject to the approval of the court. If either party shows that the amendments will result in prejudice, the court may grant a continuance. No proceedings shall be dismissed nor the defendant discharged by reason of any informality or irregularity in the process, information or complaint; but such process, information or complaint may be amended at any time before the final submission of the case in the court of first instance or on appeal when tried de novo.
6.21 JOINT TRIAL OF DEFENDANTS AND INFORMATION AND COMPLAINTS
When two or more defendants are separately or jointly charged with an offense arising out of the same general facts, the defendants may be tried separately or jointly. When one defendant is charged on several counts in the same information or complaint, or by separate complaints of several offenses, arising out of the same general facts, the counts or information and complaints may be tried separately or jointly in the discretion of the court.
6.22 FAILURE TO TESTIFY
If the accused, his spouse, or witness does not testify at the trial, this fact shall not be construed to affect the innocence or guilt of the accused, nor shall it raise any presumption of guilt, nor be referred to by any party, nor be considered by the court or jury before whom the trial takes place.
6.23 MOTION FOR JUDGMENT OF ACQUITTAL
Motions for directed verdict are abolished and motions for judgment of acquittal are substituted in their place and such motion shall be made after the evidence on either side is closed. The court on motion of the defendant or 'its own 'motion shall enter judgment of acquittal of one or more offenses charged by complaint or information if the court concludes as a matter of law that the evidence is not sufficient to sustain a judgment of conviction of the offense or offenses.
6.24 VIOLATION OF THESE RULES CONTEMPT — WHEN
Any willful failure to apply these rules or the failure to amend or vacate local court rules contrary to these rules, or the continued participation in practice forbidden in these rules by the judge, clerk or other personnel, may be considered a contempt of the Supreme Court of Florida and punished as such.
6.25 IMPROPER DISPOSITION OF TRAFFIC TICKET
Any person, who solicits or aids in the disposition of a traffic complaint or summons in any manner other than that authorized by the court or shall willfully violate any provision of these rules shall be proceeded against for criminal contempt (in the manner provided in these rules).
6.26 REVIEW COMMITTEE
A committee is hereby established to be known as The Traffic Court Review Committee. Its members shall be appointed by the Supreme Court. It shall be composed of seven members who shall serve without compensation. Two members shall be appointed to serve for one year, two for two years, and three for three years ini*287tially. Thereafter all appointments shall be for three year terms. The Supreme Court shall designate one of the members to be chairman from time to time. The members of the committee shall be composed of the following:
(1) Two members of the Florida Bar who shall have been practicing attorneys within the state for at least five years.
(2) Two judges of either state, county or municipal trial..cpurt level handling traffic cases.
(3) One prosecuting attorney from either the county or municipal level handling traffic cases.
(4) One member from the Florida Bar Standing Committee on Traffic Courts and Safety.
(5) One lay person.
Each of the above and foregoing members shall be from a different judicial circuit within the state. The committee shall meet at least once annually on the call of the chairman and at such other times as the chairman or the Supreme Court may direct. All matters or complaints concerning the administration of these rules by Traffic Courts shall be considered by the committee. Any continued or willful violation or evasion of the rules by a judge, clerk or court personnel shall be brought to the attention of the Supreme Court. If the Supreme Court deems it proper, a contempt proceeding may be initiated against the judge, clerk or court personnel. The Supreme Court shall appoint a circuit judge from a different judicial circuit to take evidence in the matter and report his findings and recommendations to the Supreme Court. Notice of the time and place of the hearing before the ciircuit judge or the Supreme Court and a specification of the alleged violation or evasion shall be given'to the judge, clerk or court personnel complained against. The rules applicable to criminal contempt proceedings shall apply to these proceedings. After receiving the findings and recommendations of the circuit judge or hearing the matter itself, the Supreme Court may punish any willful violation or evasion of these rules in the same manner as criminal contempts. Until such time as there is a final determination by the Supreme Court all such proceedings shall be confidential.
FORM SUPPLEMENT
The Uniform Traffic Complaint and Summons as adopted in Florida Statutes 317.112 or other applicable statute shall consist of four sheets, padded together and bound at the top or bottom edge. Each sheet shall be 4⅛ inches in width and 8½ or 9½ inches in length from a perforation below the binding to the bottom edge. The first sheet shall be white and the second sheet shall be canary yellow. Where needs of the particular issuing court or enforcement agency require it, a fifth copy may be added, and a duplicate of the information on the Registrar’s copy of the abstract in the form desired by the issuing authority.
The first and second copies shall be at least 15-pound paper.
Each group of four (or five) sheets shall be perforated tab bound at the edge or end with carbon paper interleaved so that all carbon paper is securely bound to the tab and removable with it, or shall be on treated paper, commonly called NCR (no carbon required), so that marking from the top sheet is transferred legibly to successive sheets in the group. The carbon or paper treatment shall be of such quality that writing with ordinary pressure on the top or original copy with a No. 3 pencil or ball point pen will leave legible markings on the final copy. (SEE FORM OF TICKET)
The printing of those sections of the form labeled “Nature of Violations” and “Conditions” including the ruled boxes around them, may be printed in red with the remainder of each sheet printed in black, but such two color printing is not required.
*288The term “substantially” as used in Rule 6.07 shall be construed to permit the following variations from the language used above:
PERMITTED VARIANCES
1.ON THE FACE OF EACH SHEET
A. One small block may be inserted to the right of the block which reads “unable to stop in assured clear distance ahead”, which may be labeled “Radar”, “Electric Timer”, “Mechanical Timer”, “Moving Clock”, “Vascar” or other legend to indicate the means of speed measurement used.
The type of legend or the use of such clock shall be in the discretion of the issuing authority for the tickets. Recitation of the statute, rule or ordinance violated may appear above, instead of below, the offense block.
B. Where, in any jurisdiction, it is desired to use the uniform ticket for dealing with parking offenses, the appropriate blocks for such parking offenses may be shown on the ticket as may be determined by the issuing authority.
C. Where the issuing authority eliminates the Conditions on all copies of the Uniform Traffic Ticket, the jurat shall be placed immediately below the offense blocks as noted on the Form Supplement and immediately below the jurat the issuing authority may provide such information as it deems appropriate on the affidavit or court copy, on the enforcement copy or copies and on the notice to appear.
D. The issuing authority may provide a signature line on the side of one or all copies.
E. References to case number, docket number and page number under the ticket number may be eliminated in accordance with the court’s needs.
2. ON THE REVERSE SIDE OF SHEET 1
An additional line or lines may be inserted by courts not of record showing the date and court to which a case was certified, together with appropriate language for waiver of jury and agreeing to be tried by the court not of record. Any information or date required by the issuing authority may be placed on the reverse side of Sheet 1 or on any wrap-around ticket.
3. ON THE REVERSE SIDE OF ENFORCEMENT-AGENCY’S COPIES
The information called for on this surface may be omitted, rearranged, the printing condensed and supplemental information called for by the issuing agency in accordance with the needs of the enforcement agency or agencies concerned.
4. ON THE REVERSE SIDE OF DEFENDANT’S COPY
Where no violations bureau is used for offenses, the requirement of personal appearance and the consequences of posting of bail shall be printed on the ticket as follows: “IF THE OFFENSE CHARGED IS A MOVING HAZARDOUS VIOLATION YOUR PERSONAL APPEARANCE IN COURT IS REQUIRED AS INDICATED ON THE FACE OF THIS NOTICE. POSTING OF BAIL DOES NOT RELIEVE YOU OF THE REQUIREMENT OF APPEARANCE, AND IN THE EVENT OF NONAPPEARANCE, THE COURT MAY BOTH FORFEIT THE BAIL AND ISSUE A WARRANT FOR YOUR ARREST.”
Any court which has established a violations bureau in accordance with Rule 6.12 (b) may list on the reverse side of the defendant’s copy those violations that may be processed at its violations bureau. Pertinent information as to the location and the hours of availability of the violations bureau and the schedule of fines shall be clearly printed on this page.
*289The form for appearance, plea of guilty and waiver shall be substantially in the following form:
APPEARANCE, PLEA OF GUILTY AND WAIVER
Date.
CAUSE: Violation of Section No. of (Municipal Ordinance or State Statute)
In consideration of my not appearing in court, I, the undersigned, do hereby enter my appearance on the Affidavit for the offense charged on the other side of this notice and WAIVE the reading of the Affidavit in the above named cause and the right to be present at the trial of said action. I hereby enter a plea of guilty and waive the right to prosecute, appeal or error proceedings. I understand the nature of the charge against me; I understand my right to have counsel and I WAIVE this right and the right to a continuance. I WAIVE my right to trial before a judge or jury. I plead GUILTY to the charge being fully aware that my signature to this plea will have the same effect as a judgment of this court and that a record of it will be sent to the Florida Department of Motor Vehicles.
Defendant’s Signature
$. Total Fine and Costs Address
Receipt Ño. Signature of person taking Waiver
Title (Clerk, Deputy-Clerk, Deputy Bailiff)
Any court not using the Appearance, Plea of Guilty and Waiver may either eliminate the foregoing language or the Appearance, Plea of Guilty and Waiver from the ticket and all its copies or may include the Appearance, Plea of Guilty and Waiver on the back of the wrap-around form.
The local court may, at its discretion, add any other pertinent instructions.
Substantially, the waiver form printed on the sample above shall be used, as printed, in all cases where a violations bureau is used.
The issuing authority shall cause to be printed on the balance of the ticket such rights of a defendant as are required to be announced to him in court, or such explanation of the procedure of the local court, as seems most desirable. Personal appearance may not be required for parking violations, and they may be paid in person or by mail in accordance with the local rule. The court may prescribe its own language for such cases on the reverse of the defendant’s copy.